Gross, as assignee of the McDuffie County Exchange, sued Hobbs on an account for “one lot of goods, $60,” with a credit “by cash from H. E. & W. A. Norris, $16.66.” The jury in the justice’s court found for the plaintiff, and by petition for certiorari defendant alleged that this finding was contrary to law and evidence. The certiorari was overruled. The testimony was conflicting, but that for the plaintiff was, in ■ brief, that when the exchange made an assignment, it owed notes signed by twenty-five of its stockholders; and it being doubtful whether its assets would pay its debts, and there being difficulty in disposing of the goods except at a sacrifice, Gross called a meeting of the signers of the notes, stated to them the facts, and asked them each to take $60 worth of the goods at cost price, to enable him to pay the note. Those present agreed to do so, and several took goods who were not present. Hobbs was not there. Gross saw him and asked him to enter into the scheme. He said he did not want any goods, but for Gross to sell them and he (Hobbs) would make up what they lacked of bringing $50. Gross sold them to H. F. & W. A. Norris for one third their cost; then saw Hobbs and told him of this sale and that he owed the balance, $33.34. He asked Gross to wait until fall and he would pay it, and in the fall again promised to pay the amount; but finally refused to do so.